WIDENER, Circuit Judge
(dissenting):
I respectfully dissent. I would affirm for the reasons stated by the district court except as its statement as to alternatives under 29 U.S.C. § 1653(f) may be construed to allow an ultimate decision here concerning alternatives under that statute solely on account of geographical limitations of the West Virginia bond issue.
An examination of the record shows beyond doubt that there was little or no weight given by the Coast Guard (the responsible federal agency) to the location limitation of the bond issue. The decision to locate the bridge at 31st Street rather than Lewis Hollow, or any of the other numerous locations considered, was based on entirely different considerations, and the position of the State as to whether or not the money from the bond issue could have been spent at the Lewis Hollow location was largely, or even entirely, discounted. That being so, the judgment of the district court should be affirmed, but with directions as to the proper weight, in a trial on the merits, to give to the State’s position on the location of the bridge so far as it rests on the location restriction of the bond issue.
Since the opinion of the majority suggests much of the position of the district court is not supported by the record, a small part is reproduced here. I submit the judgment of the district court (as contrasted with one of the reasons) not to issue the preliminary injunction is supported, and, since supported, should be affirmed, although one of the reasons given may not have been correct. Riley Company v. Commissioner, 311 U.S. 55, 59, 61 S.Ct. 95, 85 L.Ed. 36 (1940).
From the final environmental impact and parkland statement:
“The primary purpose of the bridge, however, is to relieve existing traffic problems and not necessarily to stimulate development of the area.
******
“Lewis Hollow, approximately 2.2 miles east of the proposed location was evaluated as another alternative because this location was requested by many Huntington residents who are opposed to the proposed Guyandotte site. As an alternative, however, it is not considered prudent because it is outside of the general traffic corridor encompassed by this particular bridge project, and, therefore, it would not accomplish the objectives of the project as hereinbefore indicated that the proposed location will accomplish. Under, [sic] this alternative, 90% of all cross river vehicular traffic in the Huntington area that origin and destination studies showed originated within a 3 mile radius of the 6th Street bridge, would be faced with an average increase in round trip mileage of approximately 10 to 12 miles. Further, these studies showed that the projected level of traffic that would use a bridge at Lewis Hollow would not comprise a significant percentage of vehicles presently using the already overburdened existing 6th and 17th Street structures, nor generate sufficient revenue from tolls to successfully finance the project. It is likely that the motoring public would rather face the congestion at the existing crossings to avoid subjecting themselves to the increased distance and cost, related inconvenience and adverse traveling safety aspects that would be associated with the additional mileage involved under this alternative.
“The establishment of an entirely new traffic corridor that would result from *529locating a highway and bridge facility at the Lewis Hollow site and related environmental impacts that would likely accrue to what may now be considered an open area relatively untouched and unspoiled by vehicular pollution and land usage changes commonly associated with highway development on new location would be avoided for the present by building the proposed bridge at the Guyandotte site. Along with the position maintained by the West Virginia Department of Highways alleging that the terms of the bonding resolution do not permit construction of the bridge at Lewis Hollow, the above facets of this site appear to strongly mitigate against the prudence of this alternative.
“Believing that the Guyandotte area generally would provide the most reasonable and environmentally acceptable site to build a bridge that would achieve the previously mentioned objectives, various alignments and approach configuration for tying the project into the Guyandotte street system were evaluated. While it was found that most of these schemes, as depicted in Figures 6 through 10 would have accomplished project objectives satisfactorily, some would have indeed taken or significantly affected other 4(f) sites and all would have had much greater adverse environmental impacts in general than the location and design selected which is shown in Figure 11. These impacts primarily involved the taking of a much larger number of residences with attendant relocation impacts and problems creating greater disruption to the Guyandotte Community in general than the proposed bridge. This is principally due to the reason that these schemes involve much more ‘at grade’ design than the proposed bridge which is to be an entirely elevated facility.
“In considering the feasibility and prudence of the various alternatives sites available for constructing the proposed bridge which would serve the intended purposes of the project, it became evident that locating the project within the existing Guyandotte River flood walls would create less disruption and adverse impacts on the quality of the human environment than any of the other location choices available.
“The ‘do nothing’ alternative or by not building the proposed facility, the State can preserve the integrity of the environment in the immediate area of the 31st Street location and continue to direct traffic over the present congested routes. While maintaining the status quo would eliminate the presently planned use of 4(f) land, this alternative in effect allows the continuation of adverse impacts on the environment along the present avenues of travel. To not construct the project would only serve to aggravate the present Ohio River crossing problems. Furthermore, to not provide the new proposed crossing would effectively prohibit repairs to the 6th Street bridge, resulting in its ultimate condemnation and closing to traffic. Should this occur, all cross-river traffic would be shifted to the 17th Street bridge already intolerably congested.”
* * * * # *
“The Second Coast Guard District Legal Officer has expressed the opinion that he finds no prohibition against other site locations and, further, that the applicant’s reliance on the case of State ex rel. Nelson v. Ritchie to both preclude Lewis Hollow as an alternative location and to build only within an area between 24th Street and 31st Street is insupportable. The applicant continues to state that the bonding resolution precludes the utilization of the Lewis Hollow site. Therefore, the legality of the Lewis Hollow site as a valid, prudent alternative remains in dispute. Notwithstanding the question of the legality surrounding the possible use of the Lewis Hollow site as the location for the proposed bridge, it appears not to be a prudent alterna*530tive because it is outside the general traffic corridor encompassed by this particular bridge project.” (Italics added)
It follows that I would affirm the judgment of the district court, and only require a slight modification of its opinion. While the majority questions the determination by the district judge that denial of interim relief is in the public interest, in my opinion our decision here may only serve to delay or cancel an improvement the public interest requires.